                                                                                 Form 1                                                                              Page: 1

                                                          Individual Estate Property Record and Report
                                                                           Asset Cases
Case Number:           19-41464-7 DLS                                                      Trustee: (360070)           DARCY D. WILLIAMSON
Case Name:             VULGAMORE, NICOLAS CHARLES                                          Filed (f) or Converted (c): 11/26/19 (f)
                       VULGAMORE, AMANDA RENEE                                             §341(a) Meeting Date:       12/30/19
Period Ending:         09/30/20                                                            Claims Bar Date:            04/13/20

                                  1                                     2                         3                          4                  5                    6

                       Asset Description                             Petition/            Estimated Net Value             Property         Sale/Funds          Asset Fully
            (Scheduled And Unscheduled (u) Property)               Unscheduled       (Value Determined By Trustee,       Abandoned         Received by      Administered (FA)/
                                                                      Values            Less Liens, Exemptions,      OA=§554(a) abandon.    the Estate       Gross Value of
Ref. #                                                                                      and Other Costs)                                                Remaining Assets

 1       112 S McGinnis Ave, Rantoul, KS                               49,000.00                           0.00                                     0.00                    FA

 2       2019 Ford Mustang GT Premium                                  40,450.00                           0.00                                     0.00                    FA

 3       2018 Dodge Grand Caravan GT                                   19,000.00                           0.00                                     0.00                    FA

 4       2004 Pontiac Montana                                               160.00                         0.00                                     0.00                    FA

 5       1998 Buick LeSabre                                             1,000.00                           0.00                                     0.00                    FA

 6       1976 Chevrolet K10 Custom Deluxe                               4,000.00                           0.00                                     0.00                    FA

 7       1968 Jeep Jeepster                                                 300.00                         0.00                                     0.00                    FA
 8       Polaris RZR-19 Turbo                                          17,000.00                      11,122.75                                13,615.00                    FA

 9       Household goods                                                2,500.00                           0.00                                     0.00                    FA

10       Electronics                                                    1,000.00                           0.00                                     0.00                    FA

11       Clothes                                                        1,000.00                           0.00                                     0.00                    FA

12       Jewelry                                                            250.00                         0.00                                     0.00                    FA

13       Two dogs                                                      Unknown                             0.00                                     0.00                    FA

14       Arvest Bank checking xxxx2707                                        0.00                         0.00                                     0.00                    FA

15       Mid America Bank checking                                           24.68                         0.00                                     0.00                    FA

16       Meritrust Credit Union Savings                                      25.00                         0.00                                     0.00                    FA

17       John Hancock 401(k)                                           Unknown                             0.00                                     0.00                    FA

18       Surgical Care Affiliates Retirement Investment                Unknown                             0.00                                     0.00                    FA

19       Child support                                                 Unknown                             0.00                                     0.00                    FA
                                                       Case 19-41464   Doc# 49        Filed 10/27/20        Page 1 of 4
                                                                                                                                           Printed: 10/27/2020 01:47 PM   V.20.26
                                                                                     Form 1                                                                                  Page: 2

                                                         Individual Estate Property Record and Report
                                                                          Asset Cases
Case Number:        19-41464-7 DLS                                                             Trustee: (360070)           DARCY D. WILLIAMSON
Case Name:          VULGAMORE, NICOLAS CHARLES                                                 Filed (f) or Converted (c): 11/26/19 (f)
                    VULGAMORE, AMANDA RENEE                                                    §341(a) Meeting Date:       12/30/19
Period Ending:      09/30/20                                                                   Claims Bar Date:            04/13/20

                               1                                            2                          3                          4                    5                     6

                       Asset Description                                 Petition/            Estimated Net Value             Property            Sale/Funds           Asset Fully
            (Scheduled And Unscheduled (u) Property)                   Unscheduled       (Value Determined By Trustee,       Abandoned            Received by       Administered (FA)/
                                                                          Values            Less Liens, Exemptions,      OA=§554(a) abandon.       the Estate        Gross Value of
Ref. #                                                                                          and Other Costs)                                                    Remaining Assets

20       2019 Federal & State Earned Income Credit                          Unknown                            0.00                                         0.00                      FA

21       2019 Federal & State Tax Refund                                    Unknown                        6,381.72                                     6,381.72                      FA

22       Term life on Debtor 1 and dependents                               Unknown                            0.00                                         0.00                      FA

23       Term life on Debtor 2 and dependents                               Unknown                            0.00                                         0.00                      FA

23       Assets         Totals (Excluding unknown values)                $135,709.68                    $17,504.47                                   $19,996.72                   $0.00


     Major Activities Affecting Case Closing:
             Per letter debtor's attorney, received copies of 2019 tax returns and turnover of refunds as well as, pictures of and loan documents for the Polaris RZR-19. Trustee
             investigated perfection of lien on Polaris RZR-19. Lender was not perfected. Per court order, Trustee sold Asset 8. Requested clerk issue claims bar date.
             Accountant is to determine if estate tax return is needed. To review claims and prepare TFR.

     Initial Projected Date Of Final Report (TFR): January 30, 2021                        Current Projected Date Of Final Report (TFR): February 28, 2021




                                                       Case 19-41464        Doc# 49       Filed 10/27/20        Page 2 of 4
                                                                                                                                                   Printed: 10/27/2020 01:47 PM     V.20.26
                                                                               Form 2                                                                                       Page: 1
                                                         Cash Receipts And Disbursements Record
Case Number:         19-41464-7 DLS                                                                 Trustee:          DARCY D. WILLIAMSON (360070)
Case Name:           VULGAMORE, NICOLAS CHARLES                                                     Bank Name:        Metropolitan Commercial Bank
                     VULGAMORE, AMANDA RENEE                                                        Account:          ******2037 - Checking Account
Taxpayer ID #:       **-***0459                                                                     Blanket Bond:     $23,148,000.00 (per case limit)
Period Ending:       09/30/20                                                                       Separate Bond:    N/A

   1           2                         3                                       4                                          5                     6                     7
 Trans.     {Ref #} /                                                                                                    Receipts          Disbursements            Checking
  Date      Check #            Paid To / Received From              Description of Transaction             T-Code           $                    $               Account Balance
04/27/20       {8}        Bud Palmer Auction               Payment on Sale of Polaris ATV                  1129-000         13,615.00                                   13,615.00
04/30/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                       5.00          13,610.00
05/08/20      101         Bud Palmer Auction               Auctioneer Commissson and Expenses                                                         2,492.25          11,117.75
                                                              auctioneer commission             2,042.25   3610-000                                                     11,117.75
                                                              Pick up expenses                   400.00    3620-000                                                     11,117.75
                                                              Advertising                         50.00    3620-000                                                     11,117.75
05/29/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                     18.90           11,098.85
06/30/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                     18.92           11,079.93
07/27/20      {21}        Nicholas Vulgamore               estate portion of 2019 tax refunds              1124-000             6,381.72                                17,461.65
07/31/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                     19.65           17,442.00
08/31/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                     26.94           17,415.06
09/30/20                  Metropolitan Commercial Bank     Bank and Technology Services Fee                2600-000                                     29.69           17,385.37
                                                                            ACCOUNT TOTALS                                  19,996.72                 2,611.35         $17,385.37
                                                                                Less: Bank Transfers                             0.00                     0.00
                                                                            Subtotal                                        19,996.72                 2,611.35
                                                                                Less: Payments to Debtors                                                 0.00
                                                                            NET Receipts / Disbursements                   $19,996.72             $2,611.35




                                                   Case 19-41464        Doc# 49        Filed 10/27/20       Page 3 of 4
  {} Asset reference(s)                                                                                                                      Printed: 10/27/2020 01:47 PM    V.20.26
                                                                     Form 2                                                                                   Page: 2
                                                   Cash Receipts And Disbursements Record
Case Number:       19-41464-7 DLS                                                         Trustee:         DARCY D. WILLIAMSON (360070)
Case Name:         VULGAMORE, NICOLAS CHARLES                                             Bank Name:       Metropolitan Commercial Bank
                   VULGAMORE, AMANDA RENEE                                                Account:         ******2037 - Checking Account
Taxpayer ID #:     **-***0459                                                             Blanket Bond:    $23,148,000.00 (per case limit)
Period Ending:     09/30/20                                                               Separate Bond:   N/A

  1           2                   3                                   4                                          5                  6                     7
Trans.     {Ref #} /                                                                                          Receipts       Disbursements            Checking
 Date      Check #       Paid To / Received From           Description of Transaction           T-Code           $                 $               Account Balance


                                                                                                                  Net             Net                   Account
                                                                  TOTAL - ALL ACCOUNTS                          Receipts     Disbursements              Balances
                                                                  Checking # ******2037                          19,996.72              2,611.35          17,385.37

                                                                                                                $19,996.72          $2,611.35            $17,385.37




                                            Case 19-41464     Doc# 49      Filed 10/27/20        Page 4 of 4
 {} Asset reference(s)                                                                                                         Printed: 10/27/2020 01:47 PM    V.20.26
